UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


ANDREW BARNETT,                                 §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:18-CV-421
                                                §
FNU WATSON,                                     §
                                                §
                Defendants.                     §

                             MEMORANDUM OPINION AND ORDER

         Plaintiff, Andrew Barnett, an inmate currently confined at USP Beaumont, proceeding pro

se, filed this Bivens-type complaint against defendants FNU Watson, FNU Duck, unidentified SIS

Investigators and USP Beaumont.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the complaint for want of prosecution pursuant to

Federal Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance. with the recommendations of the Magistrate Judge.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 19th day of March, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                               2
